Exhibit 10.1

ANNUAL DIRECTOR COMPENSATION

On  July 26, 2005, in connection with its review of the compensation
arrangements of Affiliated Managers Group, Inc. (the “Company”), the
Compensation Committee engaged an independent compensation consultant to perform
a survey of director compensation practices at companies in the Company’s peer
group.  This survey found that compensation for lead directors and committee
chairpersons, as well as annual retainers, had increased throughout the peer
group. On that basis, the Board of Directors determined to increase lead
director, committee chairperson and annual fee compensation, and accordingly
approved the following compensation arrangements for non-employee directors of
the Company:

Board of Directors:

 

 

 

Board of Directors Annual Fee

 

$

50,000

 

Board of Directors Quarterly Meeting Fee

 

$

2,500

 

Board of Directors Annual Option Award

 

11,250

 

Lead Director and Committee Service:

 

 

 

Lead Director Annual Fee

 

$

50,000

 

Committee Membership Annual Fee

 

$

10,000

 

Audit Committee Chair Annual Fee

 

$

25,000

 

Compensation Committee Chair Annual Fee

 

$

10,000

 

Nominating and Governance Committee Chair Annual Fee

 

$

5,000

 

 


--------------------------------------------------------------------------------